557 F.2d 69
INSURANCE COMPANY OF NORTH AMERICA, etc., Plaintiff-Appellee,v.AVIS RENT-A-CAR SYSTEM, INC., etc., and Liberty MutualInsurance Company, Defendants-Appellants.
No. 74-4215.
United States Court of Appeals,Fifth Circuit.
Aug. 3, 1977.Rehearing Denied Sept. 8, 1977.

Appeal from the United States District Court for the Southern District of Florida; Peter T. Fay, Judge.
James E. Tribble, Miami, Fla., for defendants-appellants.
John G. Poole, Coral Gables, Fla., Arnold I. Levy, Jeanne Heyward, Miami, Fla., for plaintiff-appellee.
Before COLEMAN, RONEY, and TJOFLAT, Circuit Judges.
PER CURIAM:


1
This Court certified the controlling question of Florida law to the Supreme Court of Florida, 533 F.2d 310.  In light of the opinion rendered by the Supreme Court of Florida in Insurance Company of North America v. Avis Rent-A-Car System, Inc., 348 So. 2d 1149 (decided May 12, 1977) the cause is REVERSED and REMANDED for proceedings consistent with said opinion.